Citation Nr: 0828705	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-33 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed skin 
disorder to include tinea versicolor 




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1966 to July 1969 and 
additional service with the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge at an RO hearing in September 2006.  

At the hearing the veteran submitted additional evidence with 
a waiver of initial RO jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  

In March 2007 the Board remanded the issues on appeal to the 
RO via the Appeals Management Center (AMC) for the purpose of 
obtaining additional development of the record.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have performed active service 
that would equate with his engaging in  combat with the enemy 
while in the Republic of Vietnam.  

3.  The veteran is not shown to have a diagnosis of PTSD that 
is based on a verified or potentially verifiable in-service 
stressor.  

4.  The currently demonstrated tinea versicolor is not shown 
to have been present in service or for many years thereafter: 
nor is it shown to be attributable to any manifestations 
exhibited in service.  

5.  The veteran currently is shown to suffer from tinea 
cruris that as likely as not as was present during his period 
of service in the Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  The veteran does have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2007).  

2.  The veteran's disability manifested by tinea versicolor 
is not due to disease or injury that was incurred in or 
aggravated by active service: nor may any be presumed to be 
due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309(a) (2007).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinea cruris is due to disease that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the February 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The August 2003 letter and an April 2007 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The August 2003 and April 2007 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

However, on April 30, 2008, VA amended its regulations 
governing its duty to provide a claimant with notice of the 
information and evidence necessary to substantiate a claim.  
See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.   

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the August 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in March 2006.  
The Board's decision below denies service connection for the 
claimed disabilities, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

After careful of the veteran's claim file the Board notes 
that the veteran's service medical records are not part of 
the claims file; however, they were prior to certification of 
the claims to the Board.  

The RO and VA examiners noted reviewing the veteran's service 
medical records.  In March 2007 the Board remanded the issues 
on appeal in order to obtain the veteran's service medical 
records.  However, after a careful search, the RO could not 
obtain his service medical records.  

If service records are presumed to have been destroyed while 
in government custody, VA's duty to assist is heightened and 
includes an obligation to search for other forms of records 
that support the claimant's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).  

There is also a heightened obligation to explain findings and 
to carefully consider the benefit-of-the-doubt rule in cases 
where presumed destroyed while in custody of the government.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

Case law does not establish a higher benefit-of-the-doubt 
standard, but rather heightens the duty of the Board to 
consider the benefit-of-the-doubt rule, to assist the 
claimant in developing his claim, and to explain its decision 
when the service medical records have been destroyed.  Ussery 
v. Brown, 8 Vet. App. 64 (1995).  

Other then the veteran's service medical records, neither the 
veteran nor his representative has identified, and the file 
does not otherwise indicate, that there are any other VA or 
non-VA medical providers having existing records that should 
be obtained before the claims are adjudicated.  

The veteran was afforded VA medical examinations in February 
2004 and May 2006.  The veteran also testified at a hearing 
before the Board in September 2006.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for PTSD and a claimed skin disorder.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


A. Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The Board notes that the veteran was diagnosed with PTSD at a 
VA examination in February 2004.  Significantly, the VA 
examiner noted that the one verifiable stressor took place in 
October 1968 when the veteran reported that there had been a 
grenade explosion in a bath house when he was on his way 
there.  

However, any diagnosis of PTSD must be supported by a 
verified stressor that happened during service.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether a veteran engaged in "combat with 
the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 
(1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran reported on his September 2003 PTSD questionnaire 
that his stressors involved events that happened in October 
or November 1968 while stationed at Qui Nhon when there was 
an explosion in the showers; in 1968, when he escorted 
ammunition from Chu Lai on different roads and saw dead 
bodies along the way and ran over mines; and when he was 
exposed to incoming mortar rounds on different occasions at 
his camp and was not able to make it to the bunker at times.  

The veteran testified that the 196th was attacked in January 
and February 1968 when a friend from home was killed.  This 
was not his unit so he was not there during the attack, nor 
did he witness his friend's death.  He reported never being 
involved in any action, but noted that a grenade had gone off 
in his bathroom, that he saw dead bodies while transporting 
the ammunition and that his unit was attacked by mortars 
during service.  The veteran also reports having witnessed 
accidental shootings that weighed heavily on his mind during 
service.  

The veteran is shown to have served on active duty in the 
Republic of Vietnam. The Board to this extent must emphasize 
that service in a combat zone, without more, is not 
sufficient to establish that a veteran engaged in combat with 
the enemy.  See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

Initially, it is important to note that there is no objective 
evidence to show that the veteran was either wounded or 
preformed any duty that would equate to combat with the 
enemy.  The veteran also has not identified any specific 
event that was related to actual combat in the Republic of 
Vietnam.  

Thus, none of the  reported stressors for the purposes of 
this appeal can be verified on the basis of the veteran's 
assertions alone.  Rather, they must be independently 
corroborated by other competent evidence.  

In August 2006, in response to an inquiry for the RO, the 
Center for Unit Records Research (CURR) stated that the unit 
history for the 661st Ordinance Company (661 Ord Co) for the 
period from January 1, 1968, until December 31, 1968 had been 
reviewed.  The higher headquarters for the 205th Ordinance 
Platoon was noted to have been the 661st Ord. CO, and Chu Lai 
was documented as the main base for the 661st Ord Co.  
Significantly, from these records, the reviewer was not able 
to verify any event involving a grenade explosion at a bath 
house in Qui Nhon in 1968.  

A review of the 23rd Infantry Division, the higher 
headquarters of the 23rd Infantry Division, for a period 
prior to December 31, 1968, verified a total of four 
mortar/rocket attacks had been made against the Chu Lai base.  
During one period from December 18 to 21, 1968, the Chu Lai 
Base had a total of fourteen 140 mm rocket strikes that 
resulted in eight deaths.  

In addition, the reviewer noted that there was no evidence of 
the veteran's friend being injured or killed in 1968.  The 
records were noted to identify the veteran and his friend as 
a "reassignment losses" on December 1, 1968.  

The Board notes that the veteran has not submitted any other 
evidence-such as statements from former service comrades-to 
verify either in-service event.  Without such support and 
given the absence of independent corroboration of the service 
events identified by the veteran, the Board finds that a 
diagnosis of PTSD is not sustainable in this case.  

The one stressor event concerning an explosion at a bath 
house in 1968 identified on recent VA examination as being 
potentially verifiable could not be verified based on unit 
records.  Moreover, the unit records could not verify the 
wounding or death of the one named individual identified by 
the veteran as having incurred an accidental gunshot wound.  

While the veteran identified other incidents in service as 
having been productive of stress or anxiety, he was not able 
to provide specific information that would permit independent 
verification from official records that were prepared in 
connection with his period of service in the Republic of 
Vietnam.  Other more personal events described in his 
statements, without more from the veteran himself, are not 
verifiable from the official records.  

On this record, the Board finds no verified or potentially 
verifiable stressor to support a current diagnosis of PTSD.  
Accordingly, as the preponderance of the evidence is against 
the claim, service connection for PTSD must be denied.  



B.  Service connection for claimed skin condition

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

The veteran's service record shows that he served in the 
Republic of Vietnam during the Vietnam era; accordingly, the 
exposure to herbicides may be presumed.  

The veteran asserts having had a skin rash due to the 
exposure to herbicides during service in the Republic of 
Vietnam.  However, a careful review of the medical evidence 
shows no diagnosis of a skin rash in service or thereafter.  

At a May 2006 VA examination, the veteran reported having a 
rash on his back and groin area that was intermittent but 
worse during warm weather.  The examiner did note that, in 
August 1968, he had been seen for a deep pigmented rash on 
the chest and left thigh and was then referred to a 
dermatologist who described the rash as an erythematous 
eruption.  The diagnosis was noted to be that of miliaria.  
The subsequently prepared report of medical history in May 
1969 indicated that the veteran did not have any skin 
disease. 

The examiner noted that the veteran had several scattered 
small hyperpigmented spots and hyperpigmentation in the 
crural folds of the groin area.  He diagnosed the veteran 
with tinea versicolor, which appeared not to be the same rash 
as the one during service.  The hyperpigmentation in the 
groin area was secondary to tinea cruris.  The VA examiner 
concluded that it was less likely than not that the veteran's 
current diagnosis of tinea versicolor was related to military 
service. 

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

If a veteran was exposed to a herbicide agent during active 
service, chloracne or other acneform diseases consistent with 
chloracne shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  

The Board notes that chloracne or other acneform disease 
consistent with chloracne are presumptive diseases under 38 
C.F.R. § 3.309(e); however, the veteran has been diagnosed 
with tinea versicolor, and not chloracne or another acneform 
disease and therefore, the presumption cannot be applied in 
this case.  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).   
Accordingly, even though exposure to herbicides is presumed, 
presumptive service connection for a skin disorder cannot be 
granted.  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee, 
34 F.3d at 1044, citing 38 U.S.C.A. §§ 1113 and 1116, and 
38 C.F.R. § 3.303.  

After careful review of the veteran's VA medical records, his 
VA examination, and his hearing testimony, the Board finds 
that the veteran's tinea versicolor is not show to be due to 
any event or incident of his active service.  There is some 
evidence that the veteran exhibited skin manifestations in 
service; however, the VA examiner who recently evaluated the 
veteran opined that the tinea versicolor was less likely 
related to his service.  Thus, the currently identified tinea 
versicolor cannot be found to have had its clinical onset in 
service.  

However, in the absence of the service treatment records in 
this case, greater probative weight must be afforded to the 
veteran's credible assertions of having skin manifestations 
involving the back and groin that began during his service in 
the Republic of Vietnam.  

As such, the Board finds the evidentiary record to be in 
relative equipoise in showing that the currently demonstrated 
tinea cruris as likely as not had its clinical onset during 
his period of service.  

By extending the benefit of the doubt to the veteran in this 
matter, service connection for tinea cruris is warranted.  



ORDER

Service connection for PTSD is denied.  

Service connection for tinea versicolor is denied.  

Service connection for tinea cruris is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


